FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	This action is in response to papers filed 03/23/2022 in which claims 1, 7, 10-14, 17 and 20 were amended. All the amendments have been thoroughly reviewed and entered.
	Claims 1-20 are under examination.

Withdrawn Objections/Rejection
	The objection to claim 7 for informality pertaining to cranberry powder being recited twice in the claim, is withdrawn, in view of Applicant’s amendment to claim 7.  
	The objection to claim 10 for informality pertaining to the misspelling of amide, is withdrawn, in view of Applicant’s amendment to claim 10.
	The rejection of claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn, in view of Applicant’s amendment to claim 17.

Modified Rejections
Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-8, and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (30 December 2010; US 2010/0330058 A1) in view of Estey et al (28 December 2017; US 2017/0268020 A1), Majid et al (3 December 1991; US 5,070,081), Barkalow et al (27 September 2018; US 2018/0271112 A1), and Kim et al (20 November 2014; US 2014/0342074 A1), and as evidenced by Milan et al (WO 2016/201110 A1).
Regarding claim 1, Davis teaches a gummy candy comprising a drug, a gelling component such as pectin, and strawberry flavor or cherry flavor of 1.5% by weight to mask the bitterness of the drug (Abstract; [0011]-[0015], [0026], [0030], [0086], [0102]-[0110]; Table C).
However, Castro does not teach the cannabinoid component comprising cannabidiol; and the binding component comprises trehalose, palatinose, psicose tagatose, sorbose, or a combination thereof, of claim 1.
Regarding the cannabinoid component of claim 1, Estey teaches a chewable candy comprising a drug such as cannabinoid containing cannabidiol, gelling agent such as pectin and flavor powder such as strawberry flavor (Abstract; [0002], [0036]-[0037], [0048]-[0049], [0052]-[0054], [0058]-[0063] and [0086]-[0092]; Examples 1 and 2).
It would have been obvious to one of ordinary skill in the art to include cannabidiol in the gummy candy of Davis, and produce the claimed invention one of ordinary skill in the art would have been motivated to do so because Estey provided the guidance to do so by teaching that a cannabinoid containing cannabidiol can be included a drug in a chewable candy dosage form containing pectin and flavor powder such as strawberry flavor such as those of Davis, and Majid established that cannabinoids are known bitter drugs (Majid: Abstract; column 1, lines 10-end; column 2, lines 1-22; column 3, lines 1-15; column 5, Example 5). Thus, an ordinary artisan interested in masking the bitter taste of cannabinoids in oral delivery system would look to other known oral dosage form such as gummy candy, as such gummy candy enables drugs to be easily quickly digested by users of all ages per Davis ([0010]), and achieve Applicant’s claimed invention with reasonable expectation of success.
It is noted that the strawberry flavor or cherry flavor as taught in Davis meets the claimed complexing component such as plant powder in an amount of at least 0.5% by weight and thus, the strawberry flavor would be capable of perform the claimed intended use of “configured to reduce bitterness of the cannabinoid component by complexing with the cannabinoid” when the cannabidiol of Estey is included as the drug in the gummy candy because Davis established that the strawberry flavor or cherry flavor is used for taste masking the bitterness of the drug and the principle of law states that such “configured for” or “configure to” language merely represents a statement of intended use of the device/system/composition which does not limit the claim. Particularly, an intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003). Consequently, the prior art’s strawberry flavor or cherry flavor meeting the claimed complexing component such as plant powder in an amount of at least 0.5% by weight, is also "configured to" reduce bitterness of the cannabinoid component by complexing with the cannabinoid.
Regarding the binding component comprises trehalose, palatinose, psicose tagatose, sorbose, or a combination thereof of claim 1, Barkalow teaches a low calorie, low laxation confection such as gummy candy having acceptable texture, stability, clarity, and flavor delivery containing allulose (psicose) and gelling agents (Abstract; [0012], [0014], [0019]-[0026], [0028]-[0030], [0033], [0041]-[0046]; Table 10). 
It would have been obvious to one of ordinary skill in the art to include psicose as the carrier component/sweetener in place of the sucrose of Davis, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Barkalow provided the guidance to do so by teaching that psicose can be used as a replacement for sucrose as the sugar/sweetener so as to provide a gummy candy that is low calorie and low laxation (Barkalow: [0012], [0015], [0021], [0023] and [0045]). Thus, an ordinary artisan seeking to formulate a gummy candy that is low calorie and laxation would have looked to including include psicose as the carrier component in place of the sucrose of Davis, and achieve Applicant’s claimed invention with reasonable expectation of success.
Regarding claim 2, Estey teachings the cannabinoid can include cannabidiol, delta9-tetrahydrocannbinol (THC), hemp oil, or a mixture thereof ([0036]-[0037] and [0052]; Examples 1-2).
Regarding claim 5, Estey teaches the flavoring agent in the chewable dosage form can be present in the amount from about 1% to about 20% by weight (Estey: [0053]), which overlaps the claimed range of “at least 3% the complexing component by weight.” Davis indicated that the amount of flavoring agent can be optimize in a bitter formulation so as to achieve the desired good taste (Davis: [0069]). Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amount of complexing agent in the semi-solid chewable gel would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
Regarding claim 6, Majid teaches that cyclodextrin in an amount of at least 0.1% by weight can be added to a cannabinoid formulation as the taste-masking component to mask the taste of the bitter drug (Majid: Abstract; column 1, lines 10-end; column 2, lines 1-22; column 3, lines 1-15; column 5, Example 5). Thus, an ordinary artisan provided the guidance from Majid, would looked to including cyclodextrin in the gummy candy of David and Estey so as to obtain the desired taste masking of the bitter drug of cannabinoid, and achieve Applicant’s claimed invention with reasonable expectation of success.
Regarding claim 7, as discussed above, Davis teaches the gummy candy contains strawberry flavor or cherry flavor of 1.5% by weight to mask the bitterness of the drug.
Regarding claim 8, Davis teaches the gelling component is pectin ([0026]; Table A; [0102]-[0107]; Table C; claim 18).
Regarding claim 11, Barkalow provides the guidance for including resistant maltodextrin to be used in combination with psicose so as to prevent psicose from crystallizing and candy mass from hardening ([0027], [0033], [0045; Table 10).
Regarding claim 12, as discussed above, Barkalow provided the guidance for including psicose as the carrier component in place of the sucrose in the gummy candy of Davis.
Regarding claim 13, Barkalow teaches that psicose can be used combination with other sugars such as trehalose and palatinose (isomaltulose) to produce a sugar confection (Barkalow: [0026]). Kim provides the motivation to use a combination of psicose, trehalose and palatinose as the sweetener so as to provide a sugar confection such as a gummy candy that has reduced calorie as well as provide has the beneficial effect of retarding absorption of saccharide (Kim: Abstract; [0010]-[0021], [0025]-[0032]; claims 1-2), thereby providing a resulting sugar confection such as gummy candy that is low in calorie as well as low in glycemic index and is non-cariogenic (Barkalow: [0012], [0015], [0021], [0023], [0028]-[0030], [0033] and [0045]; Kim: [0012] and [0018]).
Regarding claim 14, as discussed above, Barkalow provided the guidance for including psicose as the carrier component in place of the sucrose in the gummy candy of Davis, thereby such replacement would provide a resultant gummy candy that is free of sucrose.
Regarding claim 15, Estey teaches cannabidiol can be included in a chewable dosage from in an amount of about 0.1% to about 10% by weight ([0121]; Table 1; claims 1-2), which overlaps the claimed “at least 0.5% cannabidiol by weight.” It is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amount of cannabidiol in the semi-solid chewable gel would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
Regarding claims 16-17, Estey teaches the cannabinoid can be used in combination with herbal component such as green tea, turmeric and ginger ([0064])
Regarding claim 18, Estey teaches the cannabinoid can be used in combination with turmeric (curcumin) ([0064]).
Regarding claims 19 and 20, as discussed above, Barkalow provided the guidance for including psicose as the carrier component in place of the sucrose in the gummy candy of Davis, and thus, the gummy candy of Davis containing psicose would implicitly have low glycemic index such as not more than 10 of claim 19 and not more than 25 of claim 20, as psicose per Kim has zero calorie (Kim: [0006]) and per Milan, it is well-established in the prior art, psicose has near zero caloric value and a near zero glycemic index value (Milan: [0034]).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (30 December 2010; US 2010/0330058 A1) in view of Estey et al (28 December 2017; US 207/0268020 A1) and Majid et al (3 December 1991; US 5,070,081), Barkalow et al (27 September 2018; US 2018/0271112 A1), and Kim et al (20 November 2014; US 2014/0342074 A1), as applied to claim 1 above, and further in view of Kleidon (21 December 2017; WO 2017/218853 A1).
The semi-solid chewable gel composition of claim 1 is discussed above, said discussion being incorporated herein in its entirety.
However, Davis, Estey, Majid, Barkalow and Kim do not teach the cannabinoid component comprises substantially cannabidiol of claim 3; and the cannabinoid component comprises less than 0.3% of THC of claim 4.
Regarding claims 3-4, Kleidon teaches a cannabinoid formulation in the form of a semi-solid chewable form comprising substantially cannabidiol and less than less than 0.3% of THC so as to achieve a formulation that is not psychoactive ([0020]-[0021], [0064]-[0075], [0120] and [0138]).
It would have been obvious to one of ordinary skill in the art include cannabinoid containing substantially cannabidiol and less than less than 0.3% of THC as the cannabinoid component in the gummy candy of Davis, Estey, Majid, Barkalow and Kim, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Kleidon provided the guidance to do by teaching that cannabinoid containing substantially cannabidiol and less than less than 0.3% of THC can be included as the cannabinoid component in the chewable dosage form so as to achieve a formulation that is not psychoactive, and Estey also indicated that it is preferred that the THC in the cannabinoid component is very low (Estey: [0105] and [0120]; Example 1). Thus, an ordinary artisan looking to produce a gummy candy containing cannabinoids that is devoid of psychoactive property would looked to including cannabinoid containing substantially cannabidiol and less than less than 0.3% of THC as the cannabinoid component in the gummy candy, and achieve Applicant’s claimed invention with reasonable expectation of success. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (30 December 2010; US 2010/0330058 A1) in view of Estey et al (28 December 2017; US 207/0268020 A1) and Majid et al (3 December 1991; US 5,070,081), Barkalow et al (27 September 2018; US 2018/0271112 A1), and Kim et al (20 November 2014; US 2014/0342074 A1), as applied to claim 1 above, and further in view of Westhusing et al (20 March 2016; US 2016/0067180 A1).
The semi-solid chewable gel composition of claim 1 is discussed above, said discussion being incorporated herein in its entirety.
However, Davis, Estey, Majid, Barkalow and Kim teach the gelling component consist essentially of pectin having a methoxy content of not less than 40% of claim 9 and the gelling component consists essentially of pectin having an amide content of not less than 12% of claim 10.
Regarding claims 9-10, Westhusing teaches semi-solid chewable dosage form containing a drug, a gelling agent such as pectin, sugar/and polyol, wherein the suitable type of pectin is one that is high-methoxy pectin or a low methoxy amidated pectin (Abstract; [0015], [0067]-[0096]). It is noted that the high-methoxy pectin reads on the claimed “pectin having a methoxy content of not less than 40%” of claim 9 and the low methoxy amidated pectin reads on the claimed “pectin having an amide content of not less than 12%” of claim 10.
It would have been obvious to one of ordinary skill in the art include high-methoxy pectin or a low methoxy amidated pectin as the pectin in the gummy candy of Davis, Estey, Majid Barkalow and Kim, and produce the claimed invention. One of ordinary skill in the art would been motivated to do so because Westhusing provided the guidance to do by teaching that high-methoxy pectin or a low methoxy amidated pectin is suitable type of pectin preferably added in a semi-solid chewable dosage form. Thus, it would have been reasonably obvious to select high-methoxy pectin or a low methoxy amidated pectin as the pectin component from a list of known pectin used as gelling agent to produce semi-solid chewable dosage, and achieve Applicant’s claimed invention with reasonable expectation of success. It is noted that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 03/23/2022 have been fully considered but they are not persuasive.
Below is the Examiner’s response to Applicant’s argument as it pertain to the pending 103 rejections.
Applicant argues that none of the cited references, alone or in combination teach or suggest every element set forth in amended claim 1. (Remarks, pages 4-5).
In response, the Examiner disagrees. As discussed above in the pending 103 rejection, Barkalow provided the guidance for using or including psicose as a replacement for sucrose as the sugar/sweetener so as to provide a gummy candy that is low calorie and low laxation (Barkalow: [0012], [0015], [0021], [0023] and [0045]). Thus, an ordinary artisan seeking to formulate a gummy candy that is low calorie and laxation would have looked to including psicose as the carrier component in place of the sucrose in the gummy candy of Davis, and achieve Applicant’s claimed invention with reasonable expectation of success.
As a result, for at least the reason discussed above, claims 1-20 remain rejected as being obvious and unpatentable over the combined teachings of the cited prior arts in the pending 103 rejections as set forth in this office action.

New Objection
Claim Objections
Claim 1 is objected to because of the following informalities:  please amend “comprises” to “comprising” in line 4 of the claim following the phrase “binding component.”  Appropriate correction is required.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613